DETAILED ACTION
Notice to Applicant
Claims 1-4 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida (US 2009/0061305 to Nishida et al.).
	Regarding Claim 1, Nishida teaches:
a connection module 1 that is attachable to a power storage element group formed by lining up a plurality of power storage elements 3 each having positive and negative terminals (Fig. 1, para 0046)
a connection member 13 that extends in a vertical direction and is connected to one of the electrode terminals (Fig. , para 0048)
a cover 7/8 that covers the connection member(s) and is attached to the power storage element group wherein “attached” and “attachable” are interpreted broadly to mean “fitted to” and/or “in contact with” and/or “in fixed relation” (Fig. 1, para 0043)
wherein the cover has a lower intake port 21 in the cover 8b and an exhaust port 7b above the intake port (Fig. 1, para 0049))

    PNG
    media_image1.png
    644
    977
    media_image1.png
    Greyscale

a ventilation passage through which air can flow in the vertical direction and that is formed between the cover(s) and the power storage element group, the passage in communication with the fluid ports, and the connection member(s) being arranged inside the ventilation passage (Fig. 1)
	Regarding Claim 2, Nishida teaches:
wherein the ventilation passage is formed in the cover(s) and is provided with a rib 20 the protrudes toward the connection member and extends from the intake port to the exhaust port (Fig. 1)
	Regarding Claim 3, Nishida teaches:
wherein the ventilation passage is formed along the vertical direction (Fig. 1)
	Regarding Claim 4, Nishida teaches:
wherein the connection member 12/13 is a long connection member that passes over a plurality of the power storage elements (Fig. 1)

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawakami (US 2016/0111762 to Kawakami et al.).
	Regarding Claim 1, Kawakami teaches:
a connection module 1 that is attachable to a power storage element group formed by lining up a plurality of power storage elements 10 that have terminals, wherein “attachable” is interpreted broadly to mean “fitted to” and/or “in contact with” and/or “in fixed relation” by virtue of the support plate 20 (Fig. 1, para 0036)
including a connection member 51/52
a cover 30 that covers the connection member and is attached to the power storage element group (para 0042)
wherein the cover has intake ports 35 provided below the discharge ports 36 (Fig. 3, rotated so that y axis is vertical below, paras 0043-0046)

    PNG
    media_image2.png
    733
    597
    media_image2.png
    Greyscale

and a ventilation passage through which air can flow in the vertical direction and that is formed between the cover and the power storage element group, the passage being in communication with the intake ports and the exhaust ports and the connection member(s) being arranged inside the ventilation passage (Fig. 3)
	Regarding Claim 3, Kawakami teaches:
wherein the ventilation passage is formed in a vertical direction (para 0076)
	Regarding Claim 4
wherein the connection member is a long connection member that passes over the plurality of the power storage elements of the power storage element group (Fig. 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 8,632,905
US 2007/0031728
US 2011/0318618

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.